DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1, line 6, “sensors;” should be –sensors; and—.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites the limitation “a patient” in line 22.  It cannot be determined if this is a new instance or refers to the patient mentioned in line 10 of the claim.
Claims 2-15 inherit the deficiencies of claim 1 and are likewise rejected.
Claim 7 recites that imaging sensors are positioned over any regions of said patient couch by said patient couch mounting system, which is indefinite as it encompasses all possible positions.  
Claim 10 states that the system is “integrated with a gating interface of a cancer therapy system” in lines 3-4. This is not clear as it does not confer clear features of the claimed system.
Claims 11-13 states that the system is “compatible” with some kind of external system. This is unclear as it cannot be determined what features of the external system confer this “compatibility” feature.
Claim 15 recites the term “collision detection” in line 2. This term is not clear as the term does not appear to have a well-recognized meaning in the art and the specification does not define what this term means. In addition, it appears that something is missing in the claim. The term “collision detection” should probably be –a collision detection algorithm--, although this could possibly cause different 112 issues. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 recites the same limitations already mentioned in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0231530 (Kim et al., hereinafter Kim).
In regards to claims 1, 4, 7, 11-13, and 15, Kim discloses a system that includes the following:
a) a patient couch mounting system (see figure 1; patient couch is on something);
b) an array of at least two imaging sensors (paragraph 64; usage of multiple cameras and two markers);

d) a controller configured to control said imaging sensors and said viewing screen (paragraph 28; operator device 41);
wherein said patient couch mounting system is configured to position said imaging sensors for imaging a patient under test on a patient couch from multiple viewing angles (see paragraph 21; figure 6),
wherein said patient couch mounting system is fixedly attachable to said patient couch (inherent with mounting system shown in figure 1),
wherein said viewing screen is disposed in a position that is viewable by said subject under test on said patient couch during said sensor imaging (se figure 1; paragraphs 28 and 52),
wherein said controller is configured to control said viewing screen to display said images from said imaging sensors (paragraph 50),
wherein said imaging sensors, said viewing screen, and said controller are configured to output to a user 3D surface information of said patient under test, extrapolated 2D patient under test position information, and 1D patient under test position information (paragraph 64),
wherein said viewing screen further displays patient position boundary markers, wherein said patient position boundary markers are configured to overlay said displayed images on said viewing screen to provide biofeedback to a patient under test during radiotherapy treatment (paragraph 50).
Claims 7, 11-13, and 15 have 112 issues that allow Kim to meet the limitations of the claim. Any image position disclosed by Kim meets the limitation of claim 7. Claims 11-13 are unclear and do not claim any additional structure, allowing Kim to meet the limitations of the 
In regards to claim 2, Kim discloses the limitations of claim 1.  In addition, Kim shows in paragraph 50 that the biofeedback informs the patient under test of a correct position to adjust to and maintain.
In regards to claim 3, Kim discloses the limitations of claim 1. In addition, paragraph 50-52 show the feedback operations with the markers on a screen, which can be considered as a gamified interface since the disk changes color based on accuracy in relation to the guidance disk.
In regards to claim 5, Kim discloses the limitations of claim 1. In addition, Kim shows in paragraph 64 that he imaging sensors include cameras that can operate simultaneously (two mobile cameras operate simultaneously for 3-dimensional tracing). 
 In regards to claims 6, 8, and 14, Kim discloses the limitations of claim 1. In addition, it can be seen in figure 1 and stated in paragraphs 49-53 that the imaging sensors are connected to or separated from the viewing screens and are wirelessly connected. Furthermore, the image sensors or viewing screen would have to be either automated or manually positioned. 
In regards to claim 9, Kim discloses the limitations of claim 1.  While the reference does not explicitly state that the mounting system is detachably mounted to the patient couch, such a feature would be a part of the setup because the pieces of the mounting system and the couch would have to be assembled, which would imply that the mounting system and the couch can be detached, especially if repairs are being made on the system.   
In regards to claim 10, Kim discloses the limitation of claim 1. Kim also shows in paragraphs 3-5 that motion management systems that use feedback are typically connected to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791  

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791